DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
This action is responsive to the following communications: the application filed December 29, 2020 and the Information Disclosure Statements (IDSs) filed December 29, 2020 and July 8, 2021.

Claims 1-20 are pending in the application.  Claims 1 and 12 are independent claims.

Information Disclosure Statement
Acknowledgement is made of Applicant’s IDSs submitted on December 29, 2020 and July 8, 2021.  The IDS submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by U.S. Published Patent Application No. 20190378873 A1 to Lee et al. (referred to hereafter as “Lee”).
Regarding claim 1, Lee teaches a light emitting device {Figure 10} comprising: a light emitting diode (LED) {110a} configured to emit light in a predetermined wavelength range; a wavelength conversion layer {181} configured to convert a wavelength of light emitted from the LED; a wall portion {the lower portion of 190 that is surrounding the LED 110a and the bottom portion of 181} provided around the LED and the wavelength conversion layer; and a first laminated portion {200 or, alternatively 210 or 230} laminated on the wall portion {190} and comprising a material different from a material of the wall portion {190, 200, and 210 can be different materials}. Regarding claim 2 (that depends from claim 1), Lee teaches the wall portion {190} comprises a light reflective material {“reflective material” (paragraph [0091])}, and the first laminated portion comprises a light-shielding material {“SiO2” (paragraph [0112])}. 
Regarding claim 3 (that depends from claim 1), Lee teaches that at least one portion of the first laminated portion {210 or 230} protrudes beyond a surface of the wavelength conversion layer {181} with respect to a light extraction direction. Regarding claim 4 (that depends from claim 1), Lee teaches a band pass filter {221} configured to transmit light in a specific wavelength range of light transmitted through the wavelength conversion layer; wherein at least one portion of the first laminated portion {230} protrudes beyond a surface of the band pass filter with respect to alight extraction direction.
Regarding claim 5 (that depends from claim 1), Lee teaches a second laminated portion {the upper portion of 210 or, alternatively 230} laminated on the first laminated portion {the lower portion of 210}Regarding claim 6 (that depends from claim 5), Lee teaches the second laminated portion comprises an inorganic material {“SiO2” (paragraph [0112])}. Regarding claim 7 (that depends from claim 6), Lee teaches the second laminated portion comprises carbon or silicon oxide {“SiO2” (paragraph [0112])}Regarding claim 8 (that depends from claim 5), Lee teaches a height of the second laminated portion is 2 µm or more {paragraph [0113]}. Regarding claim 9 (that depends from claim 5), Lee teaches a band pass filter {221a} configured to transmit light in a specific wavelength range of the light transmitted through the wavelength conversion layer, wherein the second laminated portion {230} protrudes beyond a surface of the band pass filter with respect to a light extraction direction. Regarding claim 10 (that depends from claim 1), Lee teaches the wavelength conversion layer comprises at least one of a phosphor and a quantum dot {paragraph [0088]}. Regarding claim 11 (that depends from claim 1), Lee teaches a plurality of light extraction regions {181, 182} partitioned by the wall portion {190}, wherein the LED and the wavelength conversion layer are provided in each of the plurality of light extraction regions. Regarding claim 12, Lee teaches a display apparatus comprising: a light emitting device {Figure 10} comprising: a light emitting diode (LED) {110a} configured to emit light in a predetermined wavelength range; a wavelength conversion layer {181} configured to convert a wavelength of light emitted from the LED; a wall portion {the Regarding claim 13 (that depends from claim 12), Lee teaches the wall portion {190} comprises a light reflective material {“reflective material” (paragraph [0091])}, and the first laminated portion comprises a light-shielding material {“SiO2” (paragraph [0112])}.Regarding claim 14 (that depends from claim 12), Lee teaches that at least one portion of the first laminated portion {210 or 230} protrudes beyond a surface of the wavelength conversion layer {181} with respect to a light extraction direction. 
Regarding claim 15 (that depends from claim 12), Lee teaches a band pass filter {221} configured to transmit light in a specific wavelength range of light transmitted through the wavelength conversion layer; wherein at least one portion of the first laminated portion {230} protrudes beyond a surface of the band pass filter with respect to alight extraction direction.
Regarding claim 16 (that depends from claim 12), Lee teaches a second laminated portion {the upper portion of 210 or, alternatively 230} laminated on the first laminated portion {the lower portion of 210}Regarding claim 17 (that depends from claim 16), Lee teaches the second laminated portion comprises an inorganic material {“SiO2” (paragraph [0112])}. Regarding claim 18 (that depends from claim 16), Lee teaches a height of the second laminated portion is 2 µm or more {paragraph [0113]}. Regarding claim 19 (that depends from claim 16), Lee teaches a band pass filter {221a} configured to transmit light in a specific wavelength range of the light transmitted through the wavelength conversion layer, wherein the second laminated portion {230} protrudes beyond a surface of the band pass filter with respect to a light extraction direction. Regarding claim 20 (that depends from claim 12), Lee teaches a plurality of light extraction regions {181, 182} partitioned by the wall portion {190}, wherein the LED and the wavelength conversion layer are provided in each of the plurality of light extraction regions.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Carpenter whose telephone number is (571)270-5140.  The examiner can normally be reached on Monday through Friday from 9AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached at (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Robert K Carpenter/Primary Examiner, Art Unit 2826